Citation Nr: 9925300	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating greater than 10 percent for chronic 
prostatitis.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1995, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) awarded the veteran a 10 percent 
evaluation of his service-connected chronic prostatitis.  The 
veteran disagreed with his assigned rating and subsequently 
perfected an appeal of that decision.

FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's chronic prostatitis is manifested by a 
burning sensation on ejaculation, discharge from the penis 
upon exertion or after bowel movements, a smoothly enlarged 
prostate, a normal proctoscopy, and the use of prescription 
medication.

3.  The veteran was provided with written notice of the 
consequences of failing to report for an examination in 
connection with his claim on June 1997 and October 1998.

4.  The veteran failed to report to genito-urinary 
examinations scheduled for May 1997, July 1997 and August 
1998. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.115a, 4.115a, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his chronic prostatitis is of 
sufficient severity to warrant a rating greater than 10 
percent.  He specifically asserts that his prostatitis causes 
low back pain, a burning sensation on ejaculation, and 
discharge from his penis after bowel movements, jogging or 
going up or down a flight of stairs.  The veteran's 
contentions regarding the increase in severity of chronic 
prostatitis constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

Entitlement to service connection for chronic prostatitis was 
granted in a May 1995 RO decision and a noncompensable rating 
was assigned thereto, effective August 26, 1994.  In a July 
1995 decision the assigned rating was increased to 10 percent 
disabling based on an examination report.  In a May 1996 
decision, the RO granted the veteran an earlier effective 
date for the assignment of his 10 percent rating, making the 
evaluation effective December 2, 1992.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.115a (1998) (Schedule), the RO ascertained the severity 
of the veteran's chronic prostatitis by application of the 
criteria set forth in Diagnostic Code 7527, which requires 
application of the criteria for a urinary tract infection or 
voiding dysfunction, whichever is predominant.  The RO 
determined that a urinary tract infection was predominant and 
evaluated the veteran under these criteria.  

Pursuant to 38 C.F.R. § 4.115a, a 10 percent rating is 
warranted for a urinary tract infection with long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent evaluation 
requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management.

As for a voiding dysfunction, a 20 percent rating is 
warranted for the wearing of absorbent materials which must 
be changed less than 2 times a day; a 40 percent rating for 
the wearing of absorbent materials which must be changed 2 to 
4 times; and a 60 percent rating requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

The veteran was scheduled for VA genito-urinary examinations 
in May 1997, July 1997 and August 1998, and he failed to 
report for any of them.  He was sent a letter in June 1997 
informing him of the consequences of failing to report, and 
inquiring whether he was willing to report.  In August 1997 
he responded indicating that he was indeed willing to report.  
However, in the interim, he failed to show up for the July 
1997 scheduled genito-urinary examination, although he did 
show up for a VA skin examination at this time.  After his 
failure to appear at the August 1998 examination he was again 
sent a letter informing him of the consequences of this 
failure.  He did not respond to this letter.  Given this 
sequence of events, the Board finds that the veteran has been 
provided with ample opportunity to show up for an examination 
and has been more than adequately notified of the 
consequences for not showing.  38 C.F.R. § 3.655 (1998).  He 
has not presented any good cause for his failure to appear, 
and thus, the Board will evaluate his claim based solely on 
the evidence of record.  

The only relevant medical evidence of record is a May 1995 
medical report which reveals that the veteran complained of 
low back pain, discharge from his penis, and a burning 
sensation on ejaculation all due to his prostatitis.  The 
examiner noted that he was taking prescription medication for 
this condition, and had been doing so for a long period of 
time.  The proctoscopy was normal, digital rectal examination 
revealed a smoothly enlarged prostate, and otherwise the 
genitalia were normal.  The veteran was noted to have 
prostatitis with a persisting, debilitating infection.

Based on this medical report and the veteran's contentions, 
there is no indication that the veteran is having voiding 
dysfunction, and thus, the criteria for this disability are 
not applicable to his claim.  With regard to the criteria for 
a urinary tract infection, the Board finds that his symptoms 
more nearly approximate a 10 percent rating than a 30 percent 
rating.  There is no evidence of frequent hospitalization for 
drainage due to his infection, nor is there any indication in 
the record that the veteran's prostatitis requires continuous 
intensive management as required for a higher rating.  
Accordingly, the veteran's claim of entitlement to a rating 
greater than 10 percent for chronic prostatitis is denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).






ORDER

Entitlement to an increased rating for chronic prostatitis is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

